Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 and 9-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Call (US 8892687), in view of Jamjoom (US 20110296177), further in view of Antipa (US 20150185994).

Regarding Claim 1, Call teaches
A method for intercepting a standard web object model program object property, comprising: 
identifying at least one instance in program code of a web application that references an identifier of a standard web object model program object property (17:37-56, intermediary computer 230 intercepted an original set of instructions from original web server computer 302 to be sent to visitor browser 195);
modifies identifiers of one or more objects defined in an intercepted, original set of instructions; 14:5-12, the intermediary computer modifies one or more of the objects. For example, forward translator 336 may create, update, and/or delete identifiers for one or more of the objects in DOM 450, such as the names of the one or more objects. Forward translator 336 may implement one or more methods to modify identifiers, such as generating random identifiers); 
and defining in the program code the replacement identifier as being associated with a new program object property defined to invoke the standard web object model program object property that is non-interceptable in addition to being defined to perform additional processing of a resource identifier associated with the invocation of the standard web object model program object property (18:19-67, In step 740, the intermediary computer intercepts a request from a remote client computer to a server computer with the modified identifiers … In step 750, the intermediary computer modifies the request by replacing the modified identifiers with the original identifiers based on the mapping),
and invoking the new program object property in place of the standard web object model program object property (14:5-12, the intermediary computer modifies one or more of the objects. For example, forward translator 336 may create, update, and/or delete identifiers for one or more of the objects in DOM 450, such as the names of the one or more objects; 14:18-36, In step 570, the intermediary computer renders a second set of instructions based on the current state of the objects and operations).

Call did not specifically teach
that is non-interceptable, the object property being non-interceptable because it cannot be directly reassigned to invoke replacement code due to a limitation enforced by a web browser,


However, Jamjoom teaches
that is non-interceptable, the object property being non-interceptable because it cannot be directly reassigned to invoke replacement code due to a limitation enforced by a web browser (Paragraph 0014, At step 108, the security software examines the web page and determines if any of the objects are ‘locked’ or ‘secured’ objects that should not be replaced or modified in any way by a CIS. Paragraph 0020, the security software stores a copy of the web page and the DOM skeleton before the CIS modifies the web page. At step 218, the security software passes the web page to a web browser, and the web browser renders the web page to the user. The locked objects remain in place, unmodified and presented to the user as originally programmed; Paragraph 0024, the security software 412 is implemented as a plug-in application to a web browser and utilizes the methods described above in FIGS. 1 and 2. The security software 412 may also be added to the underlying code of a web browser).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call teaching to Jamjoom’s so that the client installed scripts are prevented from attempting malicious behavior and compromising the security of the original web page in unwanted manner by inspecting for any modification to locked objects and the modified locked objects are replaced with unmodified versions of the locked objects from the stored copy of server (Jamjoom [abstract]).

Call and Jamjoom did not specifically teach
wherein in response to invoking the new program object property the additional processing is carried out in replacement memory address locations of a local memory instead of memory address locations of the local memory associated with standard application programming interface (API) functions.

However, Antipa teaches
wherein in response to invoking the new program object property the additional processing is carried out in replacement memory address locations of a local memory instead of memory address locations of the local memory associated with standard application programming interface (API) functions (Para [0004], An HTML object included within the HTML document may be identified in association with an image-rendering operation. To locally support the image-rendering operation, the web browser may transform the HTML object into an image and may store the image in an address of a local memory of the computing device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call and Jamjoom’s teaching to Antipa’s in order to allow the web browse to save computational time and reduce bandwidth usage by transforming HTML object in to an image and the image is stored in a local memory of the computing device (Antipa [Summary]).

Regarding Claim 2, Call, Jamjoom and Antipa teach
DOM maps; 9:13-34, Browser backend 101 comprises … document object model (“DOM”) module 118. … Protocol module 102, DNS module 104, and local storage module 106 may send and/or receive data through OS System API layer 150]).


Regarding Claim 6, Call, Jamjoom and Antipa teach
The method of claim 1, wherein the program code is JavaScript code of a webpage (Call [Claim 9, receiving, as part of the first set of instructions, a first set of HyperText Markup Language (HTML), Cascading Style Sheets (CSS), and JavaScript codes]).

Regarding Claim 9, Call, Jamjoom and Antipa teach
The method of claim 1.

Call did not teach
wherein identifying the at least one instance in the program code includes identifying a location in the program code where characters of the identifier of the standard web object model program object property occur.

However, Jamjoom teaches 
wherein identifying the at least one instance in the program code includes identifying a location in the program code where characters of the identifier of the standard web object model program An area of the web page is designated as a secure area 302. The secure area 302 cannot be modified by any CIS and must appear on the web page as specified without any changes or modifications to the objects within the secure area 302]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call teaching to Jamjoom’s so that the client installed scripts are prevented from attempting malicious behavior and compromising the security of the original web page in unwanted manner by inspecting for any modification to locked objects and the modified locked objects are replaced with unmodified versions of the locked objects from the stored copy of server (Jamjoom [abstract]).

Regarding Claim 10, Call, Jamjoom and Antipa teach
The method of claim 1, wherein modifying the at least one instance in the program code includes replacing the identifier of the standard web object model program object property with the replacement identifier (Call [18:19-67, In step 750, the intermediary computer modifies the request by replacing the modified identifiers with the original identifiers based on the mapping]).

Regarding Claim 11, Call, Jamjoom and Antipa teach
The method of claim 1, wherein modifying the at least one instance in the program code includes modifying a code segment of at least one instance with a replacement code that references a new program object with the new program object property (Call [7:44-47, generating one or more data structures that correspond with the one or more objects in the original DOM; processing the set of original CSS codes and the set of original JavaScript codes on the one or more data structures; updating the one or more data structures, in response to processing the set of original CSS codes and the set of original JavaScript codes, to produce one or more updated data structures; rendering a modified HTML document, a set of modified CSS codes, and a set of modified JavaScript codes, which when processed by a remote client computer cause the remote client computer to generate the one or more updated data structures in memory on the remote client computer; wherein the modified HTML document defines a modified DOM that is different than the original DOM; wherein the modified HTML document, the set of modified CSS codes, and the set of modified JavaScript codes are different than the original HTML document]). 

Regarding Claim 12, Call, Jamjoom and Antipa teach
The method of claim 1, wherein the new program object property is a new property of an original object of the standard web object model program object property  (Call [7:44-47, generating one or more data structures that correspond with the one or more objects in the original DOM; processing the set of original CSS codes and the set of original JavaScript codes on the one or more data structures; updating the one or more data structures, in response to processing the set of original CSS codes and the set of original JavaScript codes, to produce one or more updated data structures; rendering a modified HTML document, a set of modified CSS codes, and a set of modified JavaScript codes, which when processed by a remote client computer cause the remote client computer to generate the one or more updated data structures in memory on the remote client computer; wherein the modified HTML document defines a modified DOM that is different than the original DOM; wherein the modified HTML document, the set of modified CSS codes, and the set of modified JavaScript codes are different than the original HTML document]). 

Regarding Claim 15, Call, Jamjoom and Antipa teach
the rendered JavaScript instructions may define operations, which when executed may update and/or re-organize the relationships between the objects such that object 452 is the parent object of object 454])

Regarding Claim 18, Call, Jamjoom and Antipa teach
The method of claim 1, wherein the program code was received from a server and modified at an intermediary prior to execution by the web browser (Call [9:53-61, web infrastructure 205 may be one or more server computers that receive requests for data from users, such as a user using visitor browser 295, through intermediary computer 230. In response, web infrastructure 205 may send data to visitor browser 295, through intermediary computer 230]). 

Regarding Claim 19, Call teaches 
A system comprising: a processor configured to:
identify at least one instance in program code of a web application that references an identifier of a standard web object model program object property (17:37-56, intermediary computer 230 intercepted an original set of instructions from original web server computer 302 to be sent to visitor browser 195);
replace the instance in the program code that references the identifier of the non-interceptable object property with a corresponding replacement reference that includes a replacement identifier (17:37-56, modifies identifiers of one or more objects defined in an intercepted, original set of instructions; 14:5-12, the intermediary computer modifies one or more of the objects. For example, forward translator 336 may create, update, and/or delete identifiers for one or more of the objects in DOM 450, such as the names of the one or more objects. Forward translator 336 may implement one or more methods to modify identifiers, such as generating random identifiers); 
and define in the program code the replacement identifier as being associated with a new program object property defined to invoke the standard web object model program object property that is non-interceptable in addition to being defined to perform additional processing of a resource identifier associated with the invocation of the standard web object model program object property (18:19-67, In step 740, the intermediary computer intercepts a request from a remote client computer to a server computer with the modified identifiers … In step 750, the intermediary computer modifies the request by replacing the modified identifiers with the original identifiers based on the mapping),
and invoke the new program object property in place of the standard web object model program object property (14:5-12, the intermediary computer modifies one or more of the objects. For example, forward translator 336 may create, update, and/or delete identifiers for one or more of the objects in DOM 450, such as the names of the one or more objects).

Call did not specifically teach
that is non-interceptable, the object property being non-interceptable because it cannot be directly reassigned to invoke replacement code due to a limitation enforced by a web browser,
wherein in response to invoking the new program object property the additional processing is carried out in replacement memory address locations of a local memory instead of memory address locations of the local memory associated with standard application programming interface (API) functions.

However, Jamjoom teaches
At step 108, the security software examines the web page and determines if any of the objects are ‘locked’ or ‘secured’ objects that should not be replaced or modified in any way by a CIS. Paragraph 0020, the security software stores a copy of the web page and the DOM skeleton before the CIS modifies the web page. At step 218, the security software passes the web page to a web browser, and the web browser renders the web page to the user. The locked objects remain in place, unmodified and presented to the user as originally programmed; Paragraph 0024, the security software 412 is implemented as a plug-in application to a web browser and utilizes the methods described above in FIGS. 1 and 2. The security software 412 may also be added to the underlying code of a web browser).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call teaching to Jamjoom’s so that the client installed scripts are prevented from attempting malicious behavior and compromising the security of the original web page in unwanted manner by inspecting for any modification to locked objects and the modified locked objects are replaced with unmodified versions of the locked objects from the stored copy of server (Jamjoom [abstract]).

Call and Jamjoom did not specifically teach
wherein in response to invoking the new program object property the additional processing is carried out in replacement memory address locations of a local memory instead of memory address locations of the local memory associated with standard application programming interface (API) functions.

However, Antipa teaches
wherein in response to invoking the new program object property the additional processing is carried out in replacement memory address locations of a local memory instead of memory address locations of the local memory associated with standard application programming interface (API) functions (Para [0004], An HTML object included within the HTML document may be identified in association with an image-rendering operation. To locally support the image-rendering operation, the web browser may transform the HTML object into an image and may store the image in an address of a local memory of the computing device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call and Jamjoom’s teaching to Antipa’s in order to allow the web browse to save computational time and reduce bandwidth usage by transforming HTML object in to an image and the image is stored in a local memory of the computing device (Antipa [Summary]).

Regarding Claim 20, Call teaches
A computer program product for intercepting a standard web object model program object property, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
identifying at least one instance in program code of a web application that references an identifier of a standard web object model program object property (17:37-56, intermediary computer 230 intercepted an original set of instructions from original web server computer 302 to be sent to visitor browser 195);
modifies identifiers of one or more objects defined in an intercepted, original set of instructions; 14:5-12, the intermediary computer modifies one or more of the objects. For example, forward translator 336 may create, update, and/or delete identifiers for one or more of the objects in DOM 450, such as the names of the one or more objects. Forward translator 336 may implement one or more methods to modify identifiers, such as generating random identifiers); 
and defining in the program code the replacement identifier as being associated with a new program object property defined to invoke the standard web object model program object property that is non-interceptable in addition to being defined to perform additional processing of a resource identifier associated with the invocation of the standard web object model program object property (18:19-67, In step 740, the intermediary computer intercepts a request from a remote client computer to a server computer with the modified identifiers … In step 750, the intermediary computer modifies the request by replacing the modified identifiers with the original identifiers based on the mapping),
and invoking the new program object property in place of the standard web object model program object property (14:5-12, the intermediary computer modifies one or more of the objects. For example, forward translator 336 may create, update, and/or delete identifiers for one or more of the objects in DOM 450, such as the names of the one or more objects), 
wherein in response to invoking the new program object property the additional processing is carried out in replacement memory address locations instead of memory address locations associated with standard application programming interface (API) functions (15:40-50, a link defined in the original instructions may include the IP address of original web server computer 302. Accordingly, forward translator may replace the IP address of original web server computer 302, with the address of intermediary computer 230; 9:23-34, DNS module 104 may resolve the one or more domain names referenced by interfacing with one or more remote domain name servers through OS system API layer 150).

Call did not specifically teach
that is non-interceptable, the object property being non-interceptable because it cannot be directly reassigned to invoke replacement code due to a limitation enforced by a web browser,
wherein in response to invoking the new program object property the additional processing is carried out in replacement memory address locations of a local memory instead of memory address locations of the local memory associated with standard application programming interface (API) functions.

However, Jamjoom teaches
that is non-interceptable, the object property being non-interceptable because it cannot be directly reassigned to invoke replacement code due to a limitation enforced by a web browser (Paragraph 0014, At step 108, the security software examines the web page and determines if any of the objects are ‘locked’ or ‘secured’ objects that should not be replaced or modified in any way by a CIS. Paragraph 0020, the security software stores a copy of the web page and the DOM skeleton before the CIS modifies the web page. At step 218, the security software passes the web page to a web browser, and the web browser renders the web page to the user. The locked objects remain in place, unmodified and presented to the user as originally programmed; Paragraph 0024, the security software 412 is implemented as a plug-in application to a web browser and utilizes the methods described above in FIGS. 1 and 2. The security software 412 may also be added to the underlying code of a web browser).



Call and Jamjoom did not specifically teach
wherein in response to invoking the new program object property the additional processing is carried out in replacement memory address locations of a local memory instead of memory address locations of the local memory associated with standard application programming interface (API) functions.

However, Antipa teaches
wherein in response to invoking the new program object property the additional processing is carried out in replacement memory address locations of a local memory instead of memory address locations of the local memory associated with standard application programming interface (API) functions (Para [0004], An HTML object included within the HTML document may be identified in association with an image-rendering operation. To locally support the image-rendering operation, the web browser may transform the HTML object into an image and may store the image in an address of a local memory of the computing device).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call and Jamjoom’s teaching to Antipa’s in order to .



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Call (US 8892687), in view of Jamjoom (US 20110296177) and Antipa (US 20150185994 ), further in view of Reichenthal (US20030028863).

Regarding Claim 3, Call, Jamjoom and Antipa teach
The method of claim 1. 

Call, Jamjoom and Antipa did not teach
wherein the standard web object model program object property is a ".location" property of a "window" object of a web API.

However, Reichenthal teaches
wherein the standard web object model program object property is a ".location" property of a "window" object of a web API (Paragraph 0039, every item has a “location” property that refers to its current location).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call, Jamjoom and Antipa’s teaching to Reichenthal so .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Call (US 8892687), in view of Jamjoom (US 20110296177) and Antipa (US 20150185994 ), further in view of Johns (US 20160028743).

Regarding Claim 4, Call, Jamjoom and Antipa teach
The method of claim 1. 

Call, Jamjoom and Antipa did not teach
wherein the standard web object model program object property is a ".postMessage" property of a "window" object of a web API.

However, Johns teaches
wherein the standard web object model program object property is a ".postMessage" property of a "window" object of a web API (Paragraph 0136, A PostMessage can be sent by calling the method postMessage(message, targetOrigin) of the document object that is supposed to receive the message).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call, Jamjoom and Antipa’s teaching to John’s in order to allow a message manager to ensure that a visibility condition determined by a condition inspector to be accurately and completely provided and implemented in a context of affecting associated functionality of a relevant widget (Johns [Summary]).

Regarding Claim 5, Call, Jamjoom and Antipa teach
The method of claim 1. 

Call, Jamjoom and Antipa did not teach
wherein the standard web object model program object property is a ".source" property of a "MessageEvent" object of a web API.

However, Johns teaches
wherein the standard web object model program object property is a ".source" property of a "MessageEvent" object of a web API (Paragraph 0136, While the message attribute takes a string message, the targetOrigin represents the origin of the receiving document).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call, Jamjoom and Antipa ‘s teaching to John’s in order to allow a message manager to ensure that a visibility condition determined by a condition inspector to be accurately and completely provided and implemented in a context of affecting associated functionality of a relevant widget (Johns [Summary]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Call (US 8892687), in view of Jamjoom (US 20110296177) and Antipa (US 20150185994), further in view of Mickens (US20110264787).

Regarding Claim 13, Call, Jamjoom and Antipa teach


Call, Jamjoom and Antipa did not teach
wherein defining the replacement identifier includes defining a getter for the new program object property.

However, Mickens teaches
wherein defining the replacement identifier includes defining a getter for the new program object property (Paragraph 0062, To ensure that Mugshot's DOM 2 handler runs before any application-provided DOM 0 callback, Mugshot uses JavaScript setters and getters to interpose on assignments to DOM 0 event properties. Setters and getters define code that is bound to a particular property on a JavaScript object. The setter is invoked on read accesses to the property, and the getter is invoked on writes).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call, Jamjoom and Antipa’s teaching to Mickens’ so that the developer is allowed to inspect problematic execution runs from users, analyze a scripts performance, and even evaluate the usability of a graphical interface by examining how real users interacted with it and the non-deterministic logging technologies can be implemented entirely in a user-level application to provide event capture on unmodified client browsers.

Regarding Claim 14, Call, Jamjoom and Antipa teach
The method of claim 1. 


wherein defining the replacement identifier includes defining a setter for the new program object property.

However, Mickens teaches
wherein defining the replacement identifier includes defining a setter for the new program object property (Paragraph 0062, To ensure that Mugshot's DOM 2 handler runs before any application-provided DOM 0 callback, Mugshot uses JavaScript setters and getters to interpose on assignments to DOM 0 event properties. Setters and getters define code that is bound to a particular property on a JavaScript object. The setter is invoked on read accesses to the property, and the getter is invoked on writes).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call, Jamjoom and Antipa’s teaching to Mickens’ so that the developer is allowed to inspect problematic execution runs from users, analyze a scripts performance, and even evaluate the usability of a graphical interface by examining how real users interacted with it and the non-deterministic logging technologies can be implemented entirely in a user-level application to provide event capture on unmodified client browsers.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Call (US 8892687), in view of Jamjoom (US 20110296177) and Antipa (US 20150185994 A1), further in view of Agarwal (US20090193513).

Regarding Claim 16, Call, Jamjoom and Antipa teach


Call, Jamjoom and Antipa did not teach
wherein performing the additional processing of the resource identifier includes encoding the resource identifier to provide an encoded version of the resource identifier when invoking the standard web object model program object property.

However, Agarwal teaches
wherein performing the additional processing of the resource identifier includes encoding the resource identifier to provide an encoded version of the resource identifier when invoking the standard web object model program object property (Paragraph 0110, The links (URLs) in that page and other pages received subsequently from the server during this SSL VPN session are modified by the appliance in such a way that the links point to the SSLVPN site (VPN VIP 275) and the original request URL (absolute or relative) is encoded within that request URL). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call, Jamjoom and Antipa’s teaching to Agarwal’s in order to allow the provider to use various schemes for encoding URLs and to select the encoding scheme for different clients based on the access scenario by rewriting the URL for transmission to the client in accordance with the determined various encoding schemes (Agarwal [Summary]).

Regarding Claim 17, Call, Jamjoom and Antipa teach
The method of claim 1.


wherein performing the additional processing of the resource identifier includes decoding the resource identifier returned from invoking the standard web object model program object property.

However, Agarwal teaches
wherein performing the additional processing of the resource identifier includes decoding the resource identifier returned from invoking the standard web object model program object property (Paragraph 0111, The VPN module may also perform an URL decoding and covert the URL to server format, such as to submit to a server on the private network).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Call, Jamjoom and Antipa’s teaching to Agarwal’s in order to allow the provider to use various schemes for encoding URLs and to select the encoding scheme for different clients based on the access scenario by rewriting the URL for transmission to the client in accordance with the determined various encoding schemes (Agarwal [Summary]).


Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-20 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

	

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191